DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Claims 1-21 are allowed.

	Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “setting each of one or more subfields in a common information field of the trigger frame in one of the plurality of A-MPDUs in the PPDU to the same values as corresponding subfields in common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs,  wherein the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs include a length subfield; and transmitting the PPDU through a wireless medium” in combination with other elements as specified in the claim.

Claim 10 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “setting a length subfield in a common information field of the trigger frame in the first A- MPDU to the same value as a corresponding subfield in the HEC-UTR subfield in the frame in the second A-MPDU in response to a determination that the PPDU includes the HEC-UTR subfield; setting a downlink transmission power subfield in the common information field of the trigger frame in the first A-MPDU to the same value as a corresponding subfield in the HEC-UTR subfield in the frame in the second A-MPDU; and transmitting the PPDU through a wireless medium” in combination with other elements as specified in claim.

Claim 14 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “generating an aggregated media access control protocol data unit (A-MPDU) according to a set of rules, wherein the set of rules includes a first rule that multiple trigger frames included in the A-MPDU shall carry identical scheduling information; and transmitting the A-MPDU through a wireless medium.”
 

Claim 20 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “setting each of one or more subfields in a common information field of the trigger frame in one of the plurality of A-MPDUs in the PPDU to the same values as corresponding subfields in common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs, wherein the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs include a bandwidth subfield; and transmitting the PPDU through a wireless medium” in combination with other elements as specified in the claim.


Claim 21 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “setting a bandwidth subfield in a common information field of the trigger frame in the first A-MPDU to the same value as a corresponding subfield in the HEC-UTR subfield in the frame in the second A-MPDU in response to a determination that the PPDU includes the HEC-UTR subfield; setting a downlink transmission power subfield in the common information field of the trigger frame in the first A-MPDU to the same value as a corresponding subfield in the HEC-UTR subfield in the frame in the second A-MPDU; and transmitting the PPDU through a wireless medium” in combination with other elements as specified in claim.

	
	Moreover, the Applicant’s arguments concerning the underlined claim elements are persuasive.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473